DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No.10-2017-0158293 filed on November 24, 2017 in the Republic of Korea has been received and it is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 15) in the reply filed on August 25, 2022 is acknowledged.
Therefore, claims 1-15 are pending, with claims 7-14 withdrawn from consideration as being directed to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 10, 11, and 20 of copending Application No.16/646,490 (US 2020/0274154). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same sulfur-carbon composite, the same positive electrode/cathode, and the same lithium-sulfur battery.
The copending Application No.16/646,490 claims a sulfur-carbon composite comprising a porous carbon material, and sulfur coated on at least a portion of an inside and a surface of the porous carbon material, wherein the pore volume of the sulfur-carbon composite is 0.300 cm3/g to 0.350 cm3/g, and a pore size of the sulfur-carbon composites ranges from 55 nm to 100 nm (claims 1 and 3).
The range for the pore volume of the copending Application No.16/646,490 includes the value of 0.300 cm3/g, which is within the range in claim 1 of the instant application.
	The range for the pore size of the copending Application No.16/646,490 overlaps the range for the pore size in claim 1 of the instant application.
The copending Application No.16/646,490 further claims that the porous carbon material is in a form of a particle, and has a particle diameter of 100 nm to 50 m (claim 7), same as in claim 3 of the instant application.
The copending Application No.16/646,490 further claims that the sulfur and the porous carbon material are present in the sulfur-carbon composite in a weight ratio of 7.5:2.5 to 4:6 (claims 1, 2 and 8), same as in claim 4 of the instant application.
The copending Application No.16/646,490 further claims that the porous carbon comprises at least one selected from the group consisting of graphite, graphene, carbon black, carbon nanotube, carbon fiber, and activated carbon (claim 10), same as in claim 5 of the instant application.
The copending Application No.16/646,490 further claims a positive electrode comprising the sulfur-carbon composite (claim 11), same as in claim 6 of the instant application.
The copending Application No.16/646,490 further claims a lithium-sulfur battery comprising the positive electrode, an anode, and an electrolyte (claim 20), same as in claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morales Palomino et al. (WO 2017/081182) in view of Guo et al. (WO 2014/085992).
With regard to claims 1, 2, and 5, Morales Palomino et al. teach a composite comprising a fibrous graphitic porous matrix containing mesopores with an average size of 2-50 nm and micropores with an average size of below 2 nm, and elemental sulfur placed into the pores of the porous matrix (abstract, page 4, lines 18-21, page 6, lines 1-3). 
The fibrous graphitic porous matrix is described on page 6, lines 25-29 of Morales Palomino et al., and it meets the limitations of claim 1 for “a porous carbon material” and the limitations of claim 5.
The elemental sulfur placed into the pores of the porous matrix of Morales Palomino et al. meets the limitations of claim 1 for “sulfur, wherein at least a portion of the inside of the porous carbon material is coated with sulfur”.
Morales Palomino et al. teach that the internal pore size of the porous graphitic matrix usually increases when sulfur is accommodated into the pores of the graphitic matrix (column 16, lines 7-10). Therefore, it would be expected to have mesopores with a pore size at least overlapping the ranges in claims 1 and 2 when sulfur is accommodated into the pores of the graphitic matrix. 
Morales Palomino et al. further teach that the porous graphitic matrix has a pore volume of 0.2-1.0 cm3/g (column 8, lines 23). Once the composite is formed by placing sulfur in the pores, the pore volume is drastically reduced (page 8, lines 26-27).
Morales Palomino et al. fail to teach the claimed pore volume.
However, Guo et al. teach that the pore volume determines the speed of the electrode reaction (page 5, lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to vary the pore volume of the composite in order to optimize the speed of the electrode reaction.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") (MPEP 2144.05.A. Optimization Within Prior Art Conditions or Through Routine Experimentation)
With regard to claim 4, Morales Palomino et al. teach that the sulfur and graphene nanofibers may be mixed in an amount of 6:4 (Example 1 on page 21). This amount is within the claimed range.
With regard to claims 6 and 15, Morales Palomino et al. teach a composite paste comprising the composite (page 12, lines 20-22), and an electrode comprising the composite paste (page 13, line 26).
The electrode may be a cathode, and a battery comprises the cathode, an anode, and an electrolyte. The battery may be a Li-S cell (page 14, lines 22-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722